MEMORANDUM ***
Andranik Panosyan, a native and citizen of Armenia, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) decision, which summarily affirmed the Immigration Judge’s (“IJ”) order denying his application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We dismiss in part and deny in part Panosyan’s petition for review.
Panosyan, through counsel, failed to exhaust the issue of the IJ’s dispositive adverse credibility finding before the BIA. For this reason, we lack jurisdiction to consider Panosyan’s contentions regarding his eligibility for asylum or withholding of removal. See Barron v. Ashcroft, 358 F.3d 674, 677-678 (9th Cir.2004).
We have jurisdiction pursuant to 8 U.S.C. § 1252 over Panosyan’s CAT claim. We review for substantial evidence. Zheng v. Ashcroft, 332 F.3d 1186, 1193 (9th Cir.2003). We deny Panosyan’s CAT claim because he has not shown that it is more likely than not that he will be tortured if returned to Armenia. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.